On Motion fob Reheabing.
Willson, Judge.'
A majority of the court, after a thorough re-examination of the record, are convinced that the testimony of the witness Guyger, in relation to a bunch of cattle which he saw being driven by Tom Saunders and Willis Brooks, was admissible against the defendant. Other evidence adduced upon the trial connected Tom Saunders with the taking of the alleged stolen cattle, and tended strongly to prove that Saunders was acting together with the Smiths in the theft of the cattle in controversy. Guyger’s testimony was admissible, we think, because it sufficiently appeared that he was a principal in the theft with this defendant and others; and also upon the further ground that it tended to trace and identify the stolen cattle. This same question arose in the case of Dave Smith v. The State, post, page 134. That case was a companion to this one, and the facts of the two cases the same. In a written opinion in the Dave Smith case, delivered by Presiding Judge White, the question of the admissibility of this identical testimony was fully discussed, and it was held to be admissible. It is only necessary here to refer to that opinion for our views in full upon the matter.
*107Opinion delivered June 15, 1886.
The motion for a rehearing is granted; the judgment reversing the judgment of the trial court and remanding the cause is set aside, and the judgment of conviction is affirmed.

Affirmed.